DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 15-20 allowable. Claims 1-14, previously withdrawn from consideration as a result of a restriction requirement, claims 1-14 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/9/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claim 1, 11 and 15 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of 
“a first portion of a first polysilicon-based layer, a second polysilicon-based layer disposed above the first portion of the first polysilicon-based layer, and a third polysilicon-based layer disposed above the second polysilicon-based layer… wherein the one or more polysilicon-based devices comprises/comprising a second portion of the first polysilicon-based layer” in combination with the other required elements of the claims 1 or 11 and 
“wherein forming the triple-stacked polysilicon structure and the one or more polysilicon-based devices comprises: depositing a first portion of a first polysilicon-based layer above a first portion of the substrate associated with the triple-stacked polysilicon structure and a second portion of the first polysilicon-based layer above one or more second portions of the substrate associated with the one or more polysilicon-based devices, depositing a second polysilicon-based layer above the first portion of the first polysilicon-based layer, and depositing a third polysilicon-based layer above the second polysilicon- based layer” in combination with the other required elements of the claims 15.
 Specifically, the limitations are material to the inventive concept of the application in hand to reduce process step by forming the peripheral device and the floating gate of the triple stack in one polysilicon deposition step and performing CMP using the top polysilicon layer as stop layer.
Dependent claims 2-10, 12-14 and 16-20 respectively dependent on currently amended allowable independent claims 1, 11 or 15. Therefore, claims 2-10, 12-14 and 16-20 incorporate the allowable limitations of claims 1, 11 or 15. Consequently, claims 2-10, 12-14 and 16-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/              Examiner, Art Unit 2812